Title: From George Washington to James Clinton, 20 July 1781
From: Washington, George
To: Clinton, James


                  Dear Sir
                     
                     Head Quarters Dobb’s Ferry 20th July 1781.
                  
                  I have recd your favor of the 12th I imagine before this reaches you, the first detachment of Boats will have been sent down. Should they not, you will be pleased to have the Light Company of Cortlands compleated and sent down with them. Should the Boats have come away, you will consider whether you can spare the light Company and have a sufficient number of Men left to bring down the remainder of the Boats which are building under the direction of Genl Schuyler—In that case you will send the Company immediately down and Major Fish with it. If you cannot, you will let theLlight Company man the next Boats that are ready.
                  Be pleased to let me know whether any Militia from Massachusetts have come in, or whether you have heard any thing of them—or of Genl Stark.  I am Dear Sir Yr most obt Servt Go: Washington
                  
               